BROSKY, Judge,
concurring.
I concur with the majority’s conclusion that the case must be' remanded for a new trial; however, I rely upon a *635different challenge made by appellant than the one relied upon by the majority. During cross-examination of one of the investigating officers, the officer commented that appellant refused to talk to him after he had been read his Miranda rights. A short time later the officer again indicated that appellant refused to answer any questions at the station. It has been established that evidence of one’s silence or refusal to answer questions is reversible error. Commonwealth v. Haideman, 449 Pa. 367, 296 A.2d 765 (1972), Commonwealth v. Greco, 465 Pa. 400, 350 A.2d 826 (1976). However, trial counsel made no objection at time of trial to what would appear to be objectionable references to appellant’s invocation of his Fifth Amendment right of silence. Appellant now claims ineffectiveness of counsel.
In a post-trial hearing appellant’s trial counsel indicated that the crux of appellant’s defense was that he had fired a warning shot parallel to the ground and not in the direction of the balloon. The prosecution’s version of the events was quite to the contrary and the case clearly hinged upon a question of which version to accept. Appellant’s trial counsel also indicated that they were trying to bolster appellant’s defense by establishing his willingness to cooperate with the police. Counsel offered no recollection of the exact reason he did not object to the police officer’s testimony but stated that he usually would not ask for a curative instruction if he felt that it would highlight the offending testimony. In light of the above precedent I believe the remarks of the officer were objectionable and a sound basis for the granting of a new trial. Thus, I believe that the failure to object constitutes ineffective assistance of counsel.
To the extent the case hinged naturally upon an adoption of one of a competing version of the events, and credibility was of paramount importance, the testimony offered by the police officer was very prejudicial to appellant’s defense. It could have led the jury, to believe that appellant was not being completely honest with the officers or that he was withholding pertinent facts. The potential influence upon *636the jury seems obvious. Thus, I too believe appellant is entitled to a new trial.